DETAILED ACTION
Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the liquid remaining in the liquid receiving portion” and “the liquid filling the liquid receiving portion” lack antecedent basis.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “the opening portion of the first liquid receiving portion” and “the opening portion of the second liquid receiving portion” lack antecedent basis.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “the opening portion” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a position overlapping a liquid level of the liquid remaining in the liquid receiving portion when the liquid filling the liquid receiving portion is discharged from the second discharge port.” It is not understood what this is intended to mean. Clarification is required. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a suction portion that sucks the liquid of the liquid receiving portion via the first discharge flow path or the second discharge flow path…” It is not understood what this is intended to mean. That is, liquid of the liquid receiving portion is ambiguous. Because the liquid has not yet been receiving in the liquid receiving portion, it is not clear how such liquid can be said to be of the liquid receiving portion because the origin of the liquid is actually the recording head (or the cap). Clarification is required. 
Because claims 8-13 depend from claim 7, they are also rejected on this basis. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a state where the first discharge flow path communicating with the first liquid receiving portion and the first discharge flow path communicating with the second liquid receiving portion…” This seems to be an error. From what Examiner can tell, the first discharge flow path does not communicate with the second liquid receiving portion. Further, it is not clear what the claim as a whole is intended to mean. There seems to be a missing word or phrase because the claim is confusing to the point of being unclear. Clarification is required. 
Because claims 9-13 depend from claim 8, they are also rejected on this basis. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the opening portion of the first liquid receiving portion” and “the opening portion of the second liquid receiving portion,” but these components have not been recited in the claims to that point, and thus it is unclear as to what exactly they are intended to refer. Clarification is required. 
Because claim 13 depends from claim 12, it is also rejected on this basis.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the opening portion” but there have been two opening portions recited in the claims to that point, and thus it is unclear as to what exactly the opening portion is intended to refer. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osumi et al. (2009/0231388).

Regarding claims 1 and 14, Osumi teaches a liquid receiving device (fig. 39) comprising:
a liquid receiving portion (fig. 13, item 35) configured to receive a liquid ejected from a liquid ejecting portion via an opening portion (see fig. 36A, note that there must be an opening on the top of case 35);
 	a first discharge flow path (fig. 36A, flow path upstream of item 25) configured to discharge the liquid of the liquid receiving portion ([0270]); and
 	a second discharge flow path (fig. 36A, flow path upstream of item 3) configured to discharge the liquid of the liquid receiving portion (see fig. 36A), wherein
 	the liquid receiving portion includes
 	an absorbing member (fig. 36A, item 1) provided in the liquid receiving portion and configured to absorb the liquid,
 	a first communication portion (fig. 36A, item 25) that has a first discharge port (fig. 36A, downward facing port of tube 25) open to an inside of the liquid receiving portion and communicates with the first discharge flow path (fig. 36A), and
 	a second communication portion (fig. 36A, item 3) that has a second discharge port (fig. 36A, downward facing port of tube 3) open to an inside of in the liquid receiving portion and communicates with the second discharge flow path (fig. 36A, item 3),
 	the first communication portion is provided at a position where the first discharge port is in contact with the absorbing member (see fig. 36A), and
 	the second communication portion is provided at a position where the second discharge port is not in contact with the absorbing member (see fig. 36A).

 	Regarding claim 2, Osumi teaches the liquid receiving device according to claim 1, wherein the liquid ejected from the liquid ejecting portion is a liquid containing water ([0015]), and the device further comprises a liquid supply portion configured to supply the liquid containing water in the liquid receiving portion (Note that the inkjet apparatus necessarily has a cartridge or ink storage tank containing the water-containing ink).

 	Regarding claim 3, Osumi teaches the liquid receiving device according to claim 1, wherein the liquid receiving portion has a space below the absorbing member (see fig. 26A, note space below longer portion of absorbing member 1).

 	Regarding claim 4, Osumi teaches the liquid receiving device according to claim 1, wherein the absorbing member is provided at a position overlapping a liquid level of the liquid remaining in the liquid receiving portion when the liquid filling the liquid receiving portion is discharged from the second discharge port (see 112 rejection, fig. 36A).

	Regarding claim 5, Osumi teaches the liquid receiving device according to claim 1, wherein the liquid receiving portion includes a projection portion that engages with an end portion of the absorbing member around the second discharge port (Note that the container for the absorbent necessarily has a side wall projecting upward from a bottom wall portion of the container and engaging an end of the absorbent 1 around the second discharge port. Note that “around” can mean almost anything).

Regarding claim 6, Osumi teaches the liquid receiving device according to claim 1, wherein the second discharge port is provided between an upper surface and a lower surface of the absorbing member in a vertical direction (see fig. 36A, note that the discharge port of item 3 is necessarily above the bottom surface of the lowest portion of the absorber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osumi in view of Nakazawa (2015/0224774).

 	Regarding claim 7, Osumi teaches the liquid receiving device according to claim 1, further comprising: a suction portion that sucks the liquid of the liquid receiving portion via the first discharge flow path or the second discharge flow path (see fig. 39, Note that the path between the pump and the cap 38 represents the first and second discharge flow paths and that there is one for each). Osumi does not teach a flow path switching portion configured to switch a discharge flow path communicating with the suction portion, among the first discharge flow path and the second discharge flow path. Nakazawa teaches a flow path switching portion that switches flow discharge flow paths from caps suctioning waste ink from printheads (Nakazawa, see fig. 1, Note switching unit 32 switching between discharge flow paths 51/52). It would have been obvious to one of ordinary skill in the art at the time of invention to add a switching portion of the type disclosed by Nakazawa to the device disclosed by Osumi because doing so would allow for the selective suction of any of several kinds of ink, thereby reducing ink waste associated with suctioning all inks simultaneously. 

 	Regarding claim 8, Osumi in view of Nakazawa teaches the liquid receiving device according to claim 7, wherein a first liquid receiving portion (fig. 36A, portion where 25 meets absorbent 1) configured to receive a first liquid, and a second liquid receiving portion (fig. 36A, hole of absorbent into which port of 25 is inserted) configured to receive a second liquid are provided, 
and the flow path switching portion is configured to be switched between a state where the first discharge flow path communicating with the first liquid receiving portion and the first discharge flow path communicating with the second liquid receiving portion communicate with the suction portion and a state where the second discharge flow path communicating with the first liquid receiving portion and the second discharge flow path communicating with the second liquid receiving portion communicate with the suction portion (see 112 rejection).

 	Regarding claim 11, Osumi in view of Nakazawa teaches the liquid receiving device according to claim 8, wherein the first discharge port is provided on one end side of the liquid receiving portion in a longitudinal direction, and the second discharge port is provided on the other end side of the liquid receiving portion in the longitudinal direction (Osumi, see fig. 36A, Note that, if the absorber has a line drawn down its center to form one end side and another end side in the longitudinal direction, the limitation is met).

 	Regarding claim 12, Osumi in view of Nakazawa teaches the liquid receiving device according to claim 8, further comprising: a first cover configured to cover the opening portion of the first liquid receiving portion; a second cover configured to cover the opening portion of the second liquid receiving portion; and one drive mechanism configured to simultaneously move the first cover and the second cover (see 112 rejection).

 	Regarding claim 13, Osumi in view of Nakazawa teaches the liquid receiving device according to claim 12, wherein each of the first liquid receiving portion and the second liquid receiving portion includes a deformed portion configured to be in contact with the first cover and the second cover and to be elastically deformed in a state of surrounding the opening portion, and a surface of the deformed portion is subjected to a water-repellent treatment (see 112 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853